Title: From Thomas Jefferson to William Short, 28 January 1792
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia Jan. 28. 1792.
          
          My last private letter to you was of Nov. 25. Your last received was of Sep. 29. Tho the present will be very confidential and will go, I do not know how, I cannot take time to cypher it all. What has lately occurred here will convince you I have been right in not raising your expectations as to an appointment. The President proposed at first the nomination of Mr. T. Pinckney to the court of London, but would not name him till we could have an assurance from him that he would accept. Nor did he indicate what the other appointments would be till Mr. Pinckney’s answer came. Then he nominated to the Senate Mr. Morris M.P. for France, Pinkney M.P. for London, and yourself M.R. for the Hague. The first of these appointments was extremely unpopular, and so little relished by several of the Senate that every effort was used to negative it. Those whose personal objections to Mr. Morris overweighed their deference to the President finding themselves a minority, joined with another small party who are against all foreign appointments, and endeavored with them to put down the whole system rather than let this article pass. This plan was defeated, and Mr. Morris passed by a vote of 16. against 11. When your nomination came on it was consented to by 15. against 11. every man of the latter however rising and declaring that as to yourself they had no personal objection, but only meant by their vote to declare their opinion against keeping any person at the Hague. Those who voted in the negative were not exactly the same in both cases. When the biennial bill furnishing money for the support of the foreign establishment shall come on at the next session, to be continued, the same contest will arise again, and I think it very possible that if the opponents of Mr. M. cannot remove him otherwise they will join again with those who are against the whole establishment, and try to discontinue the whole. If they fail in this, I still see no security in their continuing the mission to the Hague: because to do this they must enlarge the fund from 40. to 50,000 dollars.—The President afterwards proceeded to join you to Carmichael on a special mission to Spain; to which there was no opposition, except from 3. gentlemen who were against opening the Missisipi. I told the President that as I expected the Hague mission would be discontinued after the next session I should advise you to ask permission to return. He told me not to do this for that as Carmichael had asked leave to retire he meant to give it as soon as he should get thro the business jointly confided to you and to appoint you Minister Resident his successor. Therefore do in this what  you chuse only informing me of your wishes that I may cooperate with them and taking into consideration that the term I have unalterably fixed for retiring from my office is the close of our first federal cycle which will be the first of March 1793. All this is confided sacredly to your secrecy being known to no living mortal but the President Madison and yourself. I have not yet received your account of 1791–2. You must send them hereafter by duplicates, and by the very first conveyances after the 1st. of July, as the not having them at the meeting of Congress has a very ill effect. I inclose a letter for the Van Staphorsts, which being left open, will need no explanation. I pray you to take sure measures for having it complied with, as I venture to state it in my account as a thing done. I inclose you a triplicate of Warder’s bill for £131–5 sterl. I hope the Mission to Madrid will be agreeable here. It will still raise your ground when you return.—I am with sincere attachment dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        